DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20 as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.        The information disclosure statement (IDS) submitted on 04/19/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Claim Rejections - 35 USC §101

4.             35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.        Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-12 are directed to method or process that falls on one of statutory category.
Claims: 13-17 are directed to system or machine that falls on one of statutory category.
Claims: 18-20 are directed to non-transitory computer-readable medium that falls on one of statutory category i.e., manufacture.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 13 and 18 recites:
modifying, automatically, at least one of the physics-based model, data-driven model, the first input or the second input, based on the first output or second output. (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer components therefore it falls within the “Mental Process” grouping of abstract ideas. 
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim recites the additional element of 
generating, via a processor, with an oilfield related condition as a first input, a first output based on one of a physics-based model or a data-based model; and generating, using the first input or a second input, a second output based on the other of the physics-based model or the data-based model not used to generate the first output. This is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data(model) for use. Model as described here only the set of mathematical equations. Claim 1 contains the additional element of processor, claim 13 contains the additional element of processor and computer-readable storage medium and claim 18 contains the additional element of non-transitory computer readable storage medium which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component..   The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. The additional element of generating, via a processor, with an oilfield related condition as a first input, a first output based on one of a physics-based model or a data-based model; and generating, using the first input or a second input, a second output based on the other of the physics-based model or the data-based model not used to generate the first output which is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value is adding insignificant extra-solution activity to the judicial exception, (MPEP 2106.05(g). The additional element of processor, computer-readable storage medium and non-transitory computer readable storage medium are recited at a high-level of generality and to perform the process steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(f)). As example, employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application or add significantly more, similar to how limiting the computer implemented abstract idea in Flook to petrochemical and oil-refining industries was insufficient. See e.g., Parker v. Flook, 437 U.S. 584, 588- 90, 198 USPQ 193, 197-98 (1978) (limiting use of mathematical formula to use in particular industries did not amount to an inventive concept). Thus, claim 1 and 18 are not patent eligible.

Claim 2 further recites wherein the first output and second output are generated in parallel. It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use.) Claim 2 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible.

Claim 3 further recites wherein the first output and second output are generated in series. It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. Claim 3 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 3 is not patent eligible.

Claim 4, 14 and 19 further recites subsequent generating the first output, obtaining measured data from the oilfield related to the first output. It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. It is mere data gathering step in conjunction with a law of nature or abstract idea. Claim 4, 14 and 19 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 4, 14 and 19 are not patent eligible.

Claim 5, 15 and 20 further recites wherein the second output is generated based on the second input, and wherein the second input is at least one of the measured data, the first output, or a difference between the measured data and the first output. It is mere data gathering step in conjunction with a law of nature or abstract idea.  Claim 5, 15 and 20 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 5, 15 and 20 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 6 further recites wherein the second input is at least one of the measured data, or the difference between the measured data and the first output, and the measured data is measured in real-time. It is mere data gathering step in conjunction with a law of nature or abstract idea.  Also this belongs to the data 

Claim 7 and 16 further recites wherein modifying at least one of the physics-based model or the data-driven model comprises replacement with a different respective physics-based model or data-driven model. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 7 and 16 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 7 and 16 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 8 and 17 further recites wherein modifying the physic-based model comprises altering a variable within the model. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 8 and 17 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 8 and 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 



Claim 9 further recites determining a normal range for the first output based on the second output. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.  Claim 9 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 9 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 10 further recites wherein the first output is generated based on the physics-based model, and the second output is generated based on the data-driven model. It is mere data gathering step in conjunction with a law of nature or abstract idea. The model can implemented easily by using set of equations or algebraic algorithm. Also this belongs to the data analysis steps that are recited at a high level of generality such that they could practically be performed in the human mind or with the aid of pencil and paper. Claim 10 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 10 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 11 further recites assigning a confidence value to the first and second outputs.  Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.  Claim 11 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 11 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 12 further recites wherein the method is conducted continuously in real-time. It is simply the abstract idea and does not include any additional element that integrate into the practical application or amount to significantly more than the judicial exception. Claim 12 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 



Claim Rejections - 35 USC § 102
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



7.            Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frangos  20150226049 A1) , hereinafter Frangos.

Regarding claim 1
Frangos teaches generating, via a processor, with an oilfield related condition as a first input, a first output based on one of a physics-based model or a data-based model; and generating, using the first input or a second input, a second output based on the other of the physics-based model or the data-based model not used to generate the first output; (see para 42-43-The system 200 includes a database 205 of stored full-scale models. The full-scale models may include, e.g., geophysical models. The full-scale models may model and/or estimate variables representing properties related to underground features and/or resources. The full-scale models may relate to earth formations, such as depths, densities and/or porosities of layers (e.g., rock or shale layers). The full-scale models may include variables, such as one or more fluid flow rates (e.g., drilling fluid flow rate), one or more fluid densities (e.g., drilling fluid density), one or more shapes of one or more objects (e.g., shapes of cuttings), one or more sizes of one or more objects (e.g., sizes of cuttings), one or more surrounding-environment sizes (e.g., dimensions of drilling pipes and/or annulus walls), one or more interactions (e.g., cuttings' interactions with drilling pipe and annulus walls), one or more volumes or concentrations (e.g., volumes of cuttings along an annulus), one or more velocities (e.g., velocity of cuttings), and/or one or more environment dependencies (e.g., volume of cuttings for a given pressure and/or temperature). A first model may relate to a predicted speed at which a fluid travels and a second model may relate to a predicted location at which a high concentration of a fluid resource may be found.  See para 49- 51- The geophysical characteristic estimator 215 may include a real-time input receiver 220, which receives real-time or near-real-time data. The real-time input receiver 220 may transmit the received data to a model-based estimator 225, which may apply one or more surrogate geophysical models. The applied model(s) may be and/or may have properties (e.g., order reductions, term approximations, initial state estimates, etc.) determined by the offline surrogate geophysical model generator 210. Outputs of the model are transmitted to a real-time estimate output 230. The outputs may include an estimate (e.g., a value, a range of possible values, a selected value from a list of possible values, a distribution of possible values) of one or more variables (e.g., geophysical variables). Values may or may not be numeric (e.g., instead, e.g., a value may identify one of a plurality of states). The output may include an estimate of, e.g., a composition of a fluid or gas, a contribution (e.g., of oil or natural gas) to a fluid or gas composition, a flow rate, a cuttings' concentration, a formation resistivity, a formation's natural gamma ray, a drilling-hole inclination and/or 

Examiner note: Examiner consider the geophysical surrogate models either the physical-based models or data driven models. Each model has different input -one model may be configured to receive inputs from Sensors 1-5) corresponds to the a first model may relate to a predicted speed at which a fluid travels; another model may be configured to receive inputs from Sensors 1-4 corresponds to the second model may relate to a predicted location at which a high concentration of a fluid resource.  Based on the inputs, each model has different outputs. The first model corresponds to the first output and second model corresponds to the second output. 

modifying, automatically, at least one of the physics-based model, data-driven model, the first input or the second input, based on the first output or second output. (See para 46-An offline surrogate geophysical model generator 210 may modify one or more of the full-scale models in the full-scale model database 205 to simplify the model. For example, a dimensionality may be reduced, one or more variables 


Regarding claim 2
Frangos further teaches wherein the first output and second output are generated in parallel. (See para 56-Multiple models are applied to the inputs. The multiple models may be, e.g., complementary or alternative models.see para 59- Based on the surrogate model, geophysical data predictor 435 may predict the probability of observing particular values of variables in the future. For example, the geophysical 20 data predictor 435 may predict that there is a 35% probability of receiving a real-time pressure reading within a particular range, or a 5% probability of receiving a pressure reading within a first range and a simultaneous temperature reading within a second range.)

Regarding claim 3
Frangos further teaches wherein the first output and second output are generated in series. (See para 90-the system 800 initially evaluates a subset (e.g., one) of the models or parameters and may subsequently evaluate other models or parameters.)

Regarding claim 4, 14 and 19
Frangos further teaches subsequent generating the first output, obtaining measured data from the oilfield related to the first output.(see para 64- one or more inputs (e.g., sensor measurements). See also para 77- The compared output may include, e.g., a time-evolved output, such that the output is associated with a time beyond a time associated with the input. The output and input may or may not be a same type of variable.)

Regarding claim 5, 15 and 20
Frangos further teaches wherein the second output is generated based on the second input, and wherein the second input is at least one of the measured data, the first output, or a difference between the measured data and the first output.(see para 83-85- the model's prediction may be compared to training output. For example, a probability of observing the training output may be determined based on the prediction, or a difference between a prediction and the output may be determined. The models may have, e.g., a different dimensionality, a different order, different inputs, different outputs, etc. For example, one model may be configured to receive inputs from Sensors 1-5; another model may be configured to receive inputs from Sensors 1-4: another model may be configured to receive inputs from Sensors 1-3 and 5; another model may be configured to receive inputs from Sensors 1-2; etc. Each model may, e.g., correspond to a different operational state. For example, one model may correspond to a default or proper operation of a drilling operation; another model may correspond to operation in which one sensor is unavailable; another model may correspond to operation in which all sensors are unavailable; another model may correspond to a lost-circulation operation; another model may correspond to one or more sensors having a bias in their measurements. The geophysical input may include readings from one or more sensors and/or a state of one or more sensors (e.g., properly operating, failed transmission, etc.) The geophysical data predictor 435 may determine one or more predictions. The one or more predictions may include, e.g., one or more sensor readings (e.g., associated with a time after a time associated with an analyzed input).

Regarding claim 6
Frangos further teaches wherein the second input is at least one of the measured data, or the difference between the measured data and the first output, and the measured data is measured in real-time. (See para 83-85- the model's prediction may be compared to training output. For example, a probability of observing the training output may be determined based on the prediction, or a difference between a prediction and the output may be determined. The models may have, e.g., a different dimensionality, a different order, different inputs, different outputs, etc. For example, one model may be configured to receive inputs from Sensors 1-5; another model may be configured to receive inputs from Sensors 1-4: another model may be configured to receive inputs from Sensors 1-3 and 5; another model may be configured to receive inputs from Sensors 1-2; etc. Each model may, e.g., correspond to a different operational state. For example, one model may correspond to a default or proper operation of a drilling operation; another model may correspond to operation in which one sensor is unavailable; another model may correspond to operation in which all sensors are unavailable; another model may correspond to a lost-circulation operation; another model may correspond to one or more sensors having a bias in their measurements. The geophysical input may include readings from one or more sensors and/or a state of one or more sensors (e.g., properly operating, failed transmission, etc.) The geophysical data predictor 435 may determine one or more predictions. The one or more predictions may include, e.g., one or more sensor readings (e.g., associated with a time after a time associated with an analyzed input).


Regarding claim 7 and 16
Frangos further teaches wherein modifying at least one of the physics-based model or the data-driven model comprises replacement with a different respective physics-based model or data-driven model. (see para 90- the system 800 regularly evaluates a plurality of models or parameters. For example, the system 800 may routinely assess a number of available inputs compared to a number of inputs 

Regarding claim 8 and 17
Frangos further teaches wherein modifying the physic-based model comprises altering a variable within the model.(see para 46- An offline surrogate geophysical model generator 210 may modify one or more of the full-scale models in the full-scale model database 205 to simplify the model. For example, a dimensionality may be reduced, one or more variables (e.g., a parameter and/or initial-state variable) may be approximated, a non-linearity may be eliminated or simplified, etc. The offline surrogate geophysical model generator 210 may modify the one or more of the full-scale models, e.g., by applying theoretical and/or sampling techniques. See para 66-Based on the analysis performed by the Bayesian inference analyzer 440, the model adjustor 445 may adjust the surrogate model to create a modified model. For example, a dimensionality controller 450 may control a number of non-fixed variables in the model and/or which variables in the model are fixed (e.g., the dimensionality controller 450 may determine that a particular coefficient should be fixed to a single approximation or should be constrained to values within a particular range or list). A variable approximator 455 may approximate a value for one or more variables in the model. The approximation may include, e.g., a particular value, a list of possible values, an open-ended or closed-ended range of possible values, etc. Further, the model adjustor may control a state of the model.  )



Regarding claim 9
Frangos further teaches determining a normal range for the first output based on the second output.(para 59-61- geophysical data predictor 435 predicts the probability that the model, as applied to real-time inputs, will produce one or more particular outputs. For example, there may be a 90% probability that the model will subsequently predict that an estimated drill-tip orientation within 10 degrees of a previous estimated drill-tip orientation. The prediction may comprise a range, a distribution, one or more numeric values, etc. Bayesian inference analyzer 440 receives one or more outputs of a model (e.g., the surrogate model generated by offline surrogate geophysical model generator 210), after the real-time or near-real-time inputs were processed by the model. The Bayesian inference analyzer 440 may analyze the real-time or near-real-time variable in view of one or more predictions from the geophysical data predictor 435.  The geophysical data predictor 435 may apply an evolving model, such that "future" values of variables, e.g., X.sub.i+1, (e.g., values not yet available to the geophysical data predictor and/or not yet measured by sensors) are predicted based current, X.sub.i, and/or past, X.sub.1 . . . X.sub.i-1, values of variables (e.g., values available to the geophysical data). Once the future values are measured and/or available (e.g., to Bayesian Inference Analyzer 440), the actual values may be compared to the predicted values. See para 50- The model may be applied by iteratively sampling a space and comparing possible outcomes to the received data.)

Examiner note: Examiner consider the predicted future value as the first output obtained by using past/current values of variable (second output).  Bayesian Inference Analyzer 440 analyze the output in view of one or more predictions from the geophysical data predictor 435.  


Regarding claim 10
Frangos further teaches wherein the first output is generated based on the physics-based model, and the second output is generated based on the data-driven model. (See para 50- The real-time input 

Examiner note: Examiner consider the geophysical models are the physical-based models and the models obtained data directly from the input (sensor readings).  If the data from the sensor undergoes changepoint detection method by fitting the input stream data corresponding to each segment in the segmentation to a model corresponding to the each segment in the segmentation; and evaluating the segmentations by determining how well the models for the segments of each segmentation fit the input data corresponding to each segment of each segmentation. The surrogate model that obtained fitted data as the data-driven model.

Regarding claim 11
Frangos further teaches assigning a confidence value to the first and second outputs. (See para 51- Outputs of the model are transmitted to a real-time estimate output 230. The outputs may include an estimate (e.g., a value, a range of possible values, a selected value from a list of possible values, a 


Regarding claim 12
Frangos further teaches wherein the method is conducted continuously in real-time. (see para 67- Using the modified model, a new prediction may be made by geophysical data predictor 435, and the Bayesian inference analyzer 440 may then compare the new prediction with one or more subsequently received real-time or near-real-time variables. In this manner, a model may be continually adjusted in real-time. See also para 82- the input data may comprise training-data input, which may include, e.g., real or simulated sensor readings.)


Regarding claim 13 and 18
Frangos teaches 
One or more processers; and at least one computer readable storage medium having stored therein instructions which, when executed by one or more processors, cause the one or more processors to (see fig 10 and para 124-128)

generate, via a processor, with an oilfield related condition as a first input, a first output based on one of a physics-based model or a data-based model; and generate, using the first input or a second input, a second output based on the other of the physics-based model or the data-based model not used to generate the first output; (see para 42-43-The system 200 includes a database 205 of stored full-scale models. The full-scale models may include, e.g., geophysical models. The full-scale models may model and/or estimate variables representing properties related to underground features and/or resources. The full-scale models may relate to earth formations, such as depths, densities and/or porosities of layers (e.g., rock or shale layers). The full-scale models may include variables, such as one or more fluid flow rates (e.g., drilling fluid flow rate), one or more fluid densities (e.g., drilling fluid density), one or more shapes of one or more objects (e.g., shapes of cuttings), one or more sizes of one or more objects (e.g., sizes of cuttings), one or more surrounding-environment sizes (e.g., dimensions of drilling pipes and/or annulus walls), one or more interactions (e.g., cuttings' interactions with drilling pipe and annulus walls), one or more volumes or concentrations (e.g., volumes of cuttings along an annulus), one or more velocities (e.g., velocity of cuttings), and/or one or more environment dependencies (e.g., volume of cuttings for a given pressure and/or temperature). A first model may relate to a predicted speed at which a fluid travels and a second model may relate to a predicted location at which a high concentration of a fluid resource may be found.  See para 49- 51- The geophysical characteristic estimator 215 may include a real-time input receiver 220, which receives real-time or near-real-time data. The real-time input receiver 220 may transmit the received data to a model-based estimator 225, which may apply one or more surrogate geophysical models. The applied model(s) may be and/or may have properties (e.g., order reductions, term approximations, initial state estimates, etc.) determined by the offline surrogate geophysical model generator 210. Outputs of the model are transmitted to a real-time estimate output 230. The outputs may include an estimate (e.g., a value, a range of possible values, a selected value from a list of possible values, a distribution of possible values) of one or more variables (e.g., geophysical variables). Values may or may not be numeric (e.g., instead, e.g., a value may identify one of a plurality of states). The output may include an estimate of, e.g., a composition of a fluid or gas, a contribution (e.g., of oil or natural gas) to a fluid or gas composition, a flow rate, a cuttings' concentration, a formation resistivity, a formation's natural gamma ray, a drilling-hole inclination and/or direction, a drill bit's direction, a vibration, a drilling acceleration, an underground temperature, a fluid's 

Examiner note: Examiner consider the geophysical surrogate models either the physical-based models or data driven models. Each model has different input -one model may be configured to receive inputs from Sensors 1-5) corresponds to the a first model may relate to a predicted speed at which a fluid travels; another model may be configured to receive inputs from Sensors 1-4 corresponds to the second model may relate to a predicted location at which a high concentration of a fluid resource.  Based on the inputs, each model has different outputs. The first model corresponds to the first output and second model corresponds to the second output. 

modify, automatically, at least one of the physics-based model, data-driven model, the first input or the second input, based on the first output or second output. (See para 46-An offline surrogate geophysical model generator 210 may modify one or more of the full-scale models in the full-scale model database 205 to simplify the model. For example, a dimensionality may be reduced, one or more variables (e.g., a parameter and/or initial-state variable) may be approximated, a non-linearity may be eliminated or 



Conclusion

8.           Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110246154 A1 KOUTSABELOULIS et al.

Discussing a method for fracture modeling of a field having a plurality of data acquisition tools positioned at various locations along the field for collecting data from the subterranean formation, in which embodiments of determining field fractures using geo-mechanical forward modeling. 
US 20060047489 A1 Scheidt et al.

Discussing a method for optimization of oil reservoir production schemes and models the behavior of an oil reservoir in order to be able to compare several production 

9.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128